DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 19, 2022.  Currently, claims 24-38 are pending.  
	
Election/Restrictions
Applicant's election of nucleic acid detection and FOXM1, PTTG1 and ZNF367 and the additional gene ATAD2 as the combination of genes in the paper filed May 19, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a Divisional of 15/511,890, filed March 16, 2017 which is a 371 of PCT/EP2015/071524, filed September 18, 2015 and claims priority to foreign EPO 14185673.2, filed September 19, 2014.  
It is noted the same combination of genes is claimed.  This does not appear to be truly a divisional. 

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification contains pages 54-56 of references.  If the references have not been cited on the IDS, the references have not been considered. 

New Matter
Claims 34-39 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “assaying a sample before treatment and after treatment” are included. The claim also decides to continue, discontinue or change therapy based upon the expression results.  The amendment does not point to any support for these new limitations.   The specification does not describe or discuss “assaying a sample before treatment and after treatment” or deciding to continue, discontinue or change therapy based upon the expression results.  
The concept of “assaying a sample before treatment and after treatment” or deciding to continue, discontinue or change therapy based upon the expression results does not appear to be part of the originally filed invention.  Therefore, these new limitations constitute new matter.   Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea.  
Claims 34-39 are directed to making a comparison of levels of expression from samples to determine whether they are higher or lower.  It is apparent that the step of comparing could be performed by a human using mental steps or basic critical thinking.  Similar mental processes have been held by the courts to be abstract ideas, e.g. collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
  Accordingly, the claims are directed to judicial exceptions.

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites assaying a sample for three genes, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  
The claims also recite methods of discontinuing administration of a neoadjuvant or adjuvant therapy.  Once the therapy is discontinued, this step does not require an administration.  Thus, this is not deemed an administration step or an application of the judicial exception.  Thus, the claim is “directed to” the exception. 

	Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of assaying cancer patients for the three recited genes was well known in the art at the time the invention was made.  These three genes are located on the commercially available U133 Affymetrix chip.  Thus, assaying using a commercially available array was well understood routine and conventional.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods which comprise identifying positive expression of at least FOXM1, PTTG1 and ZNF367 in a cancer sample.  The specification teaches a single cancer, namely breast cancer, that has positive expression of FOXM1, PTTG1 and ZNF367.
The specification suggests that a panel may be used for other cancer types.  The specification teaches analyzing the panel in prostate cancer and found 6 genes with high expression of 6 MTR panel.  This panel did not include ZNF367.  Thus, the specification does not describe ZNF467 is positively expressed with FOXM1 and PTTG1 in prostate cancer. 
Page 11 of the specification and Claim 28, 33 and 38 provide an extensive list of cancers including glioblastoma, ovarian, pancreatic, renal, colon, for example.  The specification does not describe that FOXM1, PTTG1 and ZNF367 are positively expressed in any of these divergent cancers.  The specification only describes these three genes are associated with a single cancer, breast cancer.  
The art does not provide any disclosure of cancers with positive expression of these three genes.    
  Given the guidance in the specification and what was taught in the art prior to the invention, the skilled artisan would be unable to predictably detect positive expression of FOXM1, PTTG1, ZNF367 in cancers including glioblastoma, ovarian, pancreatic, renal, colon, for example.   
Thus, considering the breadth of the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEO Accession GSE1456 Set (May 31, 2006) as evidenced by Pawitan et al. (Breast Cancer Research, Vol. 7 R953-964, 2005).  
The claims do not require any order of steps.  Thus, a patient may be administered a therapy and then a sample may be analyzed for positive expression of FOXM1; PTTG1 and ZNF367.  
FOXM1 is present on U133A (GPL96) microchip as probe 202580_x_at.  
PTTG1 is present on U133A (GPL96) microchip as probe 203554_x_at.  
ZNF367 is present on U133B (GPL97) microchip as probe 229551_x_at.  
	
The Stockholm cohort data can be accessed at GEO Series GSE1456.
	The examiner queried the GSE1456 Data set for the gene expression for each of the claimed genes.  The results are below.  


    PNG
    media_image1.png
    287
    1642
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    279
    1629
    media_image2.png
    Greyscale

	 
    PNG
    media_image3.png
    277
    1633
    media_image3.png
    Greyscale

Pawitan teaches analysis of gene expression profiling to analyze the use of adjuvant therapy.  Pawitan teaches analyzing the U133A and U133B gene arrays for gene expression patterns and analyzes patients treated who didn’t do well, patients treated who did well and patients who were not treated.  As seen in Figure 1, 126 patients received adjuvant therapy after their gene expression was profiled and 33 received no adjuvant therapy.  Thus, 81% of the patients who were analyzed for FOXM1, PTTG1 and NF367 expression were treated with adjuvant therapy.  Pawitan further treats 126 patients with tamoxifen (see Figure 1a).   The expression charts above illustrate patients with positive expression of the three recited genes.  
With respect to Claim 27, the ATAD2 gene is on the U133 array. 
With respect to Claim 28, the patients have breast cancer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-2, 7, 10-11, 16 of U.S. Patent No. 10,557,175.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 24-33 of the instant application is generic to all that is recited in Claims 1-2, 7, 10-11, 16 of U.S. Patent No. 10,557,175.  That is, Claims 1-2, 7, 10-11, 16 of U.S. Patent No. 10,557,175 falls entirely within the scope of Claims 24-33, or in other words, Claims 24-33 are anticipated by Claims 1-2, 7, 10-11, 16 of U.S. Patent No. 10,557,175.  Here, Claims 1 of U.S. Patent No. 10,557,175 recites:
A method of treating breast cancer in a patient in need thereof, the method comprising: assaying a cancer sample from the patient for positive expression of at least FOXM1, PTTG1, and ZNF367; detecting positive expression of at least FOXM1, PTTG1, and ZNF367; and administering a neoadjuvant or an adjuvant therapy or combination of both.
10. A method of treating breast cancer in a subject in need thereof, the method comprising: being provided information comprising an indication of positive expression of at least FOXM1, PTTG1, and ZNF367 in a cancer sample from a subject; and then administering a neoadjuvant or an adjuvant therapy or combination of both to the subject.

	
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 16, 2022